DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 1 and new Claim 7, the previous prior art rejection directed to the claim is withdrawn. A new prior art rejection is directed to the claim set forth below.  This rejection was necessitated by these amendments.
	In view of the amendments to Claim 1 and new Claim 7, new 35 U.S.C. §112(b) rejections are directed to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “an application amount of the tension-applying insulating coatings is 4 g/m2 to 16 g/m2 in total for both surfaces of the sheet” renders the claim indefinite.  It is unclear as to whether or not the range of application amount refers to 4-16 g/m2  in total for both surfaces of the sheet, namely, the claimed application range is a total from the application amounts of both of the surfaces, or if the range is for each surface of the sheet.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean that the application amount as claimed is per surface.   

	In regards to Claim 7, the term “main agent” renders the claim indefinite.  It is unclear as to what constitutes a “main agent” and what does not; for example, a “main agent” could be defined as the largest component of a solution, more than 30%, more than 50%, etc.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  	
	For purposes of Office examination, the Examiner is interpreting the main agent to be the largest component of a solution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2009-235473 (Watanabe) in view of U.S. Patent Application Publication No. US 2011/0236581 (Muraki).  
In regards to Claims 1 and 7, Watanabe teaches a grain oriented magnetic steel sheet is provided with a substrate film of forsterite in a steel sheet surface and provided with a coating (Claim 1) – corresponding to grain-oriented electrical steel sheet comprising forsterite film and an insulating coating on the surface thereof.  Watanabe further teaches that the tension given to the steel sheet surface on the inner surface side is more than MPa higher than a tension given to a steel sheet surface on the outer side (Claim 1) – corresponding to an absolute value difference between the tension of the forsterite film in a surface of the sheet and tension of the forsterite film in an opposite surface of the sheet being 0.5 MPa or more.  Watanabe further teaches that there is no restriction to the insulating coating in particular and it may be publicly known (¶24), and that the insulating coating corrects the steel plate shape by the adjustment of the grant tension by the forsterite film (¶24).  Additionally, Watanabe teaches that after removing an excessive annealing separating agent and performing phosphoric acid pickling, an insulating treatment liquid contains a mixing ratio of 50 mass% magnesium phosphate, 40 mass% colloidal silica, 9.5 mass% chromic anhydride, and 0.5 mass% silica powder (¶14).  This is an identical treatment solution to that of the instant application, wherein the treatment solution for the insulating coating contains of 50 mass% magnesium phosphate, 40 mass% colloidal silica, 9.5 mass% chromic anhydride, and 0.5 mass% silica powder (¶69).  One of ordinary skill in the art would expect a product or component made from a substantially similar process to exhibit substantially similar properties; in this case, given that the treatment solution of Watanabe is identical in composition and concentration to that of the instant application, one of ordinary skill 2 (¶14) – corresponding to an application amount of the tension-applying insulating coatings is 4 g/m2 to 16 g/m2 in total for both surfaces of the sheet (instant Claim 1).
However, Watanabe does not teach an absolute value of a difference between the total tension of the forsterite film and tension-applying insulating coating in a surface of the sheet and total tension of the forsterite film and the tension-applying coating in an opposite surface of the sheet is less than 0.5 MPa and more than 0 MPa.
In the same field of endeavor of grain-oriented electrical steel sheets with forsterite coatings, Muraki teaches a treatment solution for insulation coating for grain-oriented electrical steel sheets (Abstract).  Muraki further teaches that grain-oriented electrical steel sheets having forsterite coatings were each coated with the treatment solutions then baked, consequently forming insulating coatings (¶30).  Muraki discloses that the tension induced by a coating on the steel sheet was determined from Equation 1:                         
                            σ
                             
                            
                                
                                    M
                                    P
                                    a
                                
                            
                            =
                            121520
                             
                            
                                
                                    M
                                    P
                                    a
                                
                            
                            ×
                            t
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                             
                            
                                
                                    m
                                    m
                                
                            
                            ×
                            a
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            c
                            u
                            r
                            v
                            a
                            t
                            u
                            r
                            e
                             
                            d
                            e
                            f
                            o
                            r
                            m
                            a
                            t
                            i
                            o
                            n
                             
                            ÷
                            250
                             
                            
                                
                                    m
                                    m
                                
                            
                            ÷
                            250
                             
                            (
                            m
                            m
                            )
                        
                     (¶31).  Furthermore, Muraki discloses that the target tension of a steel sheet induced by a coating is 8 MPa or more, and that the tension thereof depends on the thickness of the coating (¶78).  Moreover, Muraki teaches that the thickness of the coating can be adjusted to a target value by controlling the concentration of the treatment solution, the coating amount thereof, and coating conditions, amongst others (¶72).  Muraki teaches that properties required for insulating coatings for grain-oriented electrical steel sheets include tension induced by a coating, and the securing of tension induced by a coating for 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have controlled the concentration, coating amount, and coating conditions, as taught by Muraki, within the insulating treatment solution and grain-oriented steel sheet of Watanabe. One of ordinary skill in the art would have been motivated by the desire and expectation of securing the tension induced by a coating for the purpose of reducing magnetostriction, as taught by Muraki, within the forsterite film of the grain-oriented steel sheet of Watanabe.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  As a result, it would be obvious to one of ordinary skill in the art to determine the absolute value of a difference between the total tension of the forsterite film and the tension-applying insulating coating in a surface of the sheet and total tension of the forsterite film and tension-applying insulating coating in an opposite surface of the sheet is less than 0.5 MPa and more than 0 MPa as an optimum value of securing the tension induced by a coating of reducing magnetostriction, as taught by Muraki.  The tension imparted by a coating could be modulated by a guidance from Equation 1 as taught by Muraki, which teaches the general proportional relationships between the tension induced by a coating, thickness of the coating, amongst others.  Furthermore, one of ordinary skill in the art would find it obvious, given the teachings of Muraki (¶72), to determine the optimum concentration of the treatment solution or insulating coating amount of Watanabe in order to impart specific tensions caused by specific thickness of insulating coating on the inner and outer surfaces of the grain-oriented steel sheet of Watanabe, to correct the steel plate shape by the adjustment of grant 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 

Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Examiner notes that neither Watanabe nor Muraki teach magnetostrictive properties that satisfy conditions I and II as claimed by the Applicant, but notes that the magnetostrictive properties I and II are inherent of the coating, front/rear tension difference, and steel sheet composition.   The instant application teaches that magnetostrictive properties change depending on film tension (¶21).   Moreover, the front/rear difference in forsterite film tension and the influence of the front/rear difference in insulating coating tension influence the magnitude of velocity level change between adjacent velocity level change points, and thus had a greater enhancement effect on magnetostrictive properties (¶24).  The instant application notes that magnetostriction has a high sensitivity to stress (¶28), which can be caused by a front/rear tension difference.


Claims 1 and 7 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2009-235473 (Watanabe) in view of U.S. Patent Application Publication No. US 2011/0236581 (Muraki) and United States Patent Application No. US 2005/0112377 (Schuhmacher).
In regards to Claims 1 and 7, Watanabe teaches a grain oriented magnetic steel sheet is provided with a substrate film of forsterite in a steel sheet surface and provided with a coating (Claim 1) – corresponding to grain-oriented electrical steel sheet comprising forsterite film and an insulating coating on the surface thereof.  Watanabe further teaches that the tension given to the steel sheet surface on the inner surface side is more than MPa higher than a tension given to a steel sheet surface on the outer side (Claim 1) – corresponding to an absolute value difference between the tension of the forsterite film in a surface of the sheet and tension of the forsterite film in an opposite surface of the sheet being 0.5 MPa or more.  Watanabe further teaches that there is no restriction to the insulating coating in particular and it may be publicly known (¶24), and that the insulating coating corrects the steel plate shape by the adjustment of the grant tension by the forsterite film (¶24).  Additionally, Watanabe teaches that after removing an 2 (¶14) – corresponding to an application amount of the tension-applying insulating coatings is 4 g/m2 to 16 g/m2 in total for both surfaces of the sheet (instant Claim 1).
However, Watanabe does not teach an absolute value of a difference between the total tension of the forsterite film and tension-applying insulating coating in a surface of the sheet and total tension of the forsterite film and the tension-applying coating in an opposite surface of the sheet is less than 0.5 MPa and more than 0 MPa.
In the same field of endeavor of grain-oriented electrical steel sheets with forsterite coatings, Muraki teaches a treatment solution for insulation coating for grain-oriented electrical steel sheets (Abstract).  Muraki further teaches that grain-oriented electrical steel sheets having forsterite coatings were each coated with the treatment solutions then baked, consequently                         
                            σ
                             
                            
                                
                                    M
                                    P
                                    a
                                
                            
                            =
                            121520
                             
                            
                                
                                    M
                                    P
                                    a
                                
                            
                            ×
                            t
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                             
                            
                                
                                    m
                                    m
                                
                            
                            ×
                            a
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            c
                            u
                            r
                            v
                            a
                            t
                            u
                            r
                            e
                             
                            d
                            e
                            f
                            o
                            r
                            m
                            a
                            t
                            i
                            o
                            n
                             
                            ÷
                            250
                             
                            
                                
                                    m
                                    m
                                
                            
                            ÷
                            250
                             
                            (
                            m
                            m
                            )
                        
                     (¶31).  Furthermore, Muraki discloses that the target tension of a steel sheet induced by a coating is 8 MPa or more, and that the tension thereof depends on the thickness of the coating (¶78).  Moreover, Muraki teaches that the thickness of the coating can be adjusted to a target value by controlling the concentration of the treatment solution, the coating amount thereof, and coating conditions, amongst others (¶72).  Muraki teaches that properties required for insulating coatings for grain-oriented electrical steel sheets include tension induced by a coating, and the securing of tension induced by a coating for the purpose of reducing magnetostriction (¶4) by producing a grain-oriented electrical steel sheet having a desired tension induced by the coating (¶13).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have controlled the concentration, coating amount, and coating conditions, as taught by Muraki, within the insulating treatment solution and grain-oriented steel sheet of Watanabe. One of ordinary skill in the art would have been motivated by the desire and expectation of securing the tension induced by a coating for the purpose of reducing magnetostriction, as taught by Muraki, within the forsterite film of the grain-oriented steel sheet of Watanabe.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  As a result, it would be obvious to one of ordinary skill in the art to determine the absolute value of a difference between the total tension of the forsterite film and the tension-applying insulating coating in a surface of the sheet and total tension of the forsterite film and tension-applying insulating coating in an opposite 
However, Muraki nor Watanabe explicitly teach that the main agent is different between the tension-applying insulating coatings on opposite sides of the sheet (instant Claim 7).
In the same field of grain-oriented steel sheets, Schuhmacher teaches a grain-oriented magnetic steel sheet comprising an electrically insulating coating (Abstract).  Schuhmacher teaches that it is known in the art to apply thin layers via CVD or PVD methods with multiple layers of metal nitrides or carbides, such that it is possible to create tensile strength in the magnetic sheet (¶¶8-9).  Schuhmacher also teaches a device for double-sided coating of grain-
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized varying compositions on two sides, such as Ti and TiN as adhesion layers on either side, as taught by Schuhmacher, of the grain-oriented steel sheet of Watanabe in view of Muraki. One of ordinary skill in the art would have been motivated by the desire and expectation of customizing the tension applied by the respective films on both sides, and improving adhesion for each insulating layer, in order to improve mechanical properties and performance, as taught by Schuhmacher.  Additionally, one of ordinary skill in the art would have found it obvious that the composition of either side of the grain-oriented steel sheet of Watanabe in view of Muraki and Schuhmacher would be different, given the application of a reactive variant during the e-beam vaporization process, which would result in differing amounts of the reacted variant, or main agent, on each side.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Examiner notes that neither Watanabe, Muraki, nor Schuhmacher teach the magnetostrictive properties that satisfy conditions I and II as claimed by the Applicant, but notes that the magnetostrictive properties I and II are inherent of the coating, front/rear tension difference, and steel sheet composition.   The instant application teaches that magnetostrictive properties change depending on film tension (¶21).   Moreover, the front/rear difference in 
Watanabe in view of Muraki and Schuhmacher set forth a product that appears to have the same structure, including tension difference, as set forth in the instant application. Thus, the steel sheet taught by Watanabe modified in tension difference, as taught by Muraki, and by composition variance on both sides, as taught by Schuchmacher, of the insulating coating of Watanabe would inherently possess the magnetostrictive properties I and II due to the fact that tension is a mechanical stress that can induce changes in the magnetization of a ferromagnetic material.  The tension differences as taught by Watanabe, Muraki, and Schuchmacher in combination would thus give rise to the inherent magnetostrictive properties I and II as claimed.

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that in light of the new amendments to Claims 1 and 7, the prior art as set forth does not teach the new limitations, such that the thickness is different between opposite surfaces of the sheet, and a claimed application amount of 4-16 g/m2 (Applicant’s Arguments, Pages 10-11).  Applicant further argues that the unique combination of the difference of the thicknesses and application amount leads to advantageous effects (Page 11), and further do not 
In regards to Applicant’s arguments, Examiner notes that in light of the prior art rejections and mappings above, Watanabe teaches the claimed application amount as amended.  Additionally, as set forth in the §112(b) rejections set forth above, the claim language directed to the application amount (instant Claim 1) and the main agent difference (instant Claim 7) lacks clarity and renders the claim indefinite.  In regards to Applicant’s argument regarding the unique combination of thickness difference and application amount leads to advantageous effects, Examiner notes that Applicant has not provided sufficient evidence on the record, such as quantitative data, to show that such a combination leads to advantageous magnetic effects as asserted by Applicant.  Furthermore, Examiner notes that the parameters application amount and thickness are interrelated.  Therefore, for the reasons and rationales set forth above, one of ordinary skill in the art would have found it obvious that the composition of either side of the grain-oriented steel sheet of Watanabe in view of Muraki and Schuhmacher would be different, given the application of a reactive variant during the e-beam vaporization process, which would result in differing amounts of the reacted variant, or main agent, on each side.  Applicant has not provided sufficient evidence on the record to argue the rationale.  
Therefore, Applicant’s argument is not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

/Daniel J. Schleis/Primary Examiner, Art Unit 1784